Citation Nr: 1003311	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-38 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of internal derangement of the left knee with hypertrophic 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  

In December 2007, the Veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO.  In October 
2009, the Veteran testified during a Board hearing before the 
undersigned Veterans Law Judge at the RO.  Transcripts of 
both hearings are of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

Unfortunately, a remand is required with respect to the 
Veteran's claim for an increased disability rating for his 
service-connected left knee disability.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

The Veteran was granted service connection for residuals of 
internal derangement of the left knee in an RO rating 
decision dated in October 1959 and awarded a noncompensable 
(0 percent) rating, effective July 23, 1959.  In a March 1973 
RO decision, the Veteran's noncompensable disability rating 
was increased to 10 percent, effective December 7, 1972, 
based on X-ray findings of degenerative arthritis, pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Veteran 
filed his claim for increase in October 2006 and essentially 
claims that the currently assigned 10 percent rating for his 
disability does not accurately affect his current severity.  
The Board finds that a remand is required in this case 
primarily to request additional evidentiary development.

During his October 2009 Board hearing, the Veteran testified 
that his left knee had been examined two months before, or in 
August 2009, at the VA Medical Center ("VAMC") in Atlanta, 
Georgia.  His representative also said that the Veteran had 
been treated there recently.  (See transcript at pp. 3-4.)  
The Board's review of the record does not reveal that the 
Veteran was scheduled for a formal VA examination of his left 
knee two months before his hearing, but it is certainly 
possible that it was examined by VA medical personnel in the 
normal course of treatment.  No VA treatment records have 
been associated with the claims file since the Veteran was 
seen in the VA geriatric clinic at the Atlanta VAMC in 
February 2009.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  VA has a statutory 
duty to assist a claimant in obtaining relevant records held 
by any Federal department or agency that the claimant 
adequately identifies and authorizes VA to obtain.  See 38 
U.S.C. § 5103A(b), (c)(3); 38 C.F.R. § 3.159(c).  Therefore, 
on remand the RO/AMC should associate with the claims file 
all records of the Veteran's left knee treatment or 
evaluation since February 2009.

During his Board hearing, the Veteran also testified that one 
of the problems he encountered as a result of his left knee 
disability was a tendency to fall down because his knee gave 
out.  (See Board transcript at pp. 3, 7.)  During a December 
2007 RO hearing, he testified that if he did not take his 
over-the-counter medications his left knee would gradually go 
out completely and he would not be able to walk and would 
fall or not be able to get up.  (See RO hearing transcript at 
pp. 3-4, 6.)  The Board notes that the report of the August 
2007 VA examination indicated no locking pain and that 
results of stability tests of the left knee ligaments were 
within normal limits.  The Veteran's representative has 
requested that the Veteran's left knee disability be 
evaluated for continual instability as well as limitation of 
motion or arthritis.  (See transcript at p. 9.)  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under both Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 
62 Fed. Reg. 63,604 (1997).  See also clarifications at 
VAOPGCPREC 9-98; 63 Fed. Reg. 56,704 (1998); and VAOPGCPREC 
9-2004; 69 Fed. Reg. 59,990 (2004).  

It has now been over two years since the Veteran was last 
evaluated and a matter critical to the adjudication of an 
increased rating claim is identifying the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994) 
(where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  However, in this case, the 
Board believes that supplemental information is required 
prior to the adjudication of the claim on appeal and that a 
current evaluation of the Veteran's left knee symptomatology 
would prove helpful in adjudicating the merits of his 
increased rating claim.  Moreover, reading the December 2007 
RO hearing transcript and the October 2009 Board hearing 
transcript together highlights that the plain meaning of the 
Veteran's testimony is his belief that the symptomatology of 
his left knee is worse than when it was most recently 
evaluated in August 2007.  Therefore, a new and 
contemporaneous VA examination should be scheduled to 
determine the level of severity of the Veteran's current left 
knee disability.  See 38  C.F.R. § 3.159 (2008); see also 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995).

Therefore, after the newly requested medical records have 
been associated with the claims file, the RO/AMC should 
schedule the Veteran for a VA examination and medical opinion 
regarding the current level of severity of his left knee 
disability, particularly whether there is any clinical 
evidence of instability in the left knee.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should request copies of 
any outstanding VA medical records from 
the Atlanta VAMC, for the period from 
February 2009 to the present.  

2.  The Veteran shall then be afforded an 
appropriate VA examination to evaluate the 
current severity of his service-connected 
left knee disability.  The claims folder 
and a copy of this Remand must be provided 
to the examiner for review.  All 
appropriate tests and studies, including 
radiological testing, should be conducted.  
As part of his report of examination, the 
VA examiner shall specify whether the 
Veteran has any instability in the knee 
and, if so, the severity thereof (e.g., 
slight, moderate or severe), and whether 
there are episodes of locking.  

3.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO/AMC shall 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remain denied, 
provide the Veteran and his representative 
with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



